ORDER
PER CURIAM.
James C. Cook (“Defendant”) appeals from a judgment convicting him of one count of second-degree drug trafficking for *220possession of more than eight grams of cocaine. Defendant raises four points on appeal, arguing the trial court erred and abused its discretion: (1) in denying his motion to dismiss the charges and quash the indictment because the initial complaint was based on a false probable cause statement; (2) in denying his motion for a new trial because the State’s closing argument was prejudicial in that it misstated the value of the drugs he possessed; (3) in granting the State’s request for a continuance on the day of trial after the jury had already been selected without holding a good cause hearing on the record as required by the Uniform Mandatory Disposition of Detainers Law, Section 217.450 et seq. RSMo Cum. Supp. 2009, and; (4) in sustaining the State’s objection and excluding the affidavit supporting the search warrant as inadmissible hearsay.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).1

. All rule references are to Missouri Supreme Court Rules (2017), unless otherwise indicated.